AFFIRM; and Opinion Filed September 11, 2014.




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01356-CR

                      ELIZABETH NICOLE HENDERSON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F10-63121-Q

                               MEMORANDUM OPINION
                        Before Justices O’Neill, Lang-Miers, and Brown
                                   Opinion by Justice Brown

       Elizabeth Nicole Henderson appeals from the adjudication of her guilt for assault on a

public servant. See TEX. PENAL CODE ANN. § 22.01(a), (b)(1) (West Supp. 2014). The trial

court assessed punishment at five years’ imprisonment. On appeal, appellant’s attorney filed a

brief in which he concludes the appeal is wholly frivolous and without merit. The brief meets

the requirements of Anders v. California, 386 U.S. 738 (1967). The brief presents a professional

evaluation of the record showing why, in effect, there are no arguable grounds to advance. See

High v. State, 573 S.W.2d 807, 811–12 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a

copy of the brief to appellant. We advised appellant of her right to file a pro se response, but she
did not file a pro se response. See Kelly v. State, 2014 WL 2865901 (Tex. Crim. App. June 25,

2014) (identifying duties of appellate courts and counsel in Anders cases).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeal is frivolous and without merit. We find nothing in the record that might arguably

support the appeal.

       We affirm the trial court’s judgment.




                                                      /Ada Brown/
                                                      ADA BROWN
                                                      JUSTICE




Do Not Publish
TEX. R. APP. P. 47

131356F.U05




                                                -2-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


ELIZABETH NICOLE HENDERSON,                        Appeal from the 204th Judicial District
Appellant                                          Court of Dallas County, Texas (Tr.Ct.No.
                                                   F10-63121-Q).
No. 05-13-01356-CR       V.                        Opinion delivered by Justice Brown,
                                                   Justices O’Neill and Lang-Miers
THE STATE OF TEXAS, Appellee                       participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered September 11, 2014.




                                             -3-